Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate; no opinion.
Concur: Conway, Ch. J., Desmond, Fuld, Van Voobhis and Btjbkb, JJ. Fboessbl, J., dissents and votes to reverse in the following memorandum: I dissent and vote to reverse. When the testatrix, in the same paragraph in which she directed payment of her debts and administration expenses, directed that “ all ” estate taxes “ shall be paid out of my residuary estate ” and further directed in paragraph seventh, which disposed of her residuary estate, that her executors divide said residuary “ into twelve parts as nearly equal as possible ”, she made it unmistakably clear that she sought equality of beneficial interests as among the residuary beneficiaries and that all estate taxes be paid out of said residuary estate before there was any division. To hold otherwise, in my judgment, is tantamount to rewriting her will in this respect. Taking no part: Dye, J.